[Cite as State v. Deanda, 2021-Ohio-3774.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     FULTON COUNTY


State of Ohio                                          Court of Appeals No. F-20-010

        Appellee                                       Trial Court No. CP NO 20CR000002

v.

Aaron J. Deanda                                        DECISION AND JUDGMENT

        Appellant                                      Decided: October 22, 2021


                                                *****

        Scott A. Haselman, Fulton County Prosecuting Attorney,
        for appellee.

        Adam H. Houser, for appellant.

                                                *****


        ZMUDA, P.J.

                                             I. Introduction

        {¶ 1} Appellant, Aaron Deanda, appeals the September 11, 2020 judgment of the

Fulton County Court of Common Pleas sentencing him to three years of community
control following his conviction for domestic violence. For the following reasons, we

affirm the trial court’s judgment.

                         A. Facts and Procedural Background

       {¶ 2} On January 14, 2020, appellant was indicted on one count of domestic

violence in violation of R.C. 2919.25(A). Because appellant had previously been

convicted of domestic violence in violation of R.C. 2919.25, the current charge

constituted a fourth-degree felony pursuant to R.C. 2919.25(D)(3). Appellant was

arraigned on January 24, 2020 and entered a not guilty plea. The matter proceeded to a

two day trial beginning on July 9, 2020. The testimony elicited at trial and the relevant

procedural history is summarized below:

                                     Testimony of J.D.

       {¶ 3} J.D. is appellant’s wife. At all times relevant to this appeal, she and

appellant resided together in Wauseon, Fulton County, Ohio. On December 19, 2019,

J.D. went to bed on the living room floor of their residence. She declined to sleep in the

bedroom with appellant because he had been exhibiting “odd” behavior. Twice prior to

the underlying incident, appellant woke up and began screaming for J.D. She went to the

bedroom to check on him and each time she found appellant claiming that he needed

assistance because he felt something was preventing him from getting up.

       {¶ 4} The third time appellant woke up he came down the hallway to the living

room where J.D. was sleeping. He then picked up a belt and began threatening to break

their television because J.D. would not have sex with him. As appellant got “more and



2.
more agitated,” J.D. began recording a video of him with her phone. J.D. testified that

while she was recording she focused on the screen rather than appellant. As the argument

continued, appellant moved towards her. Through her phone, J.D. saw appellant’s foot

strike the phone which then fell and struck her in the head. She did not suffer any

bruising or lacerations where the phone hit her but the area was “tender” for “just a short

period of time.”

       {¶ 5} After the phone struck her, J.D. got “extremely upset.” Appellant attempted

to apologize. J.D. said “fuck that” just before the video ended. J.D. testified she did not

intentionally end the recording but that the stop button was inadvertently pressed during

the altercation. Appellant and J.D. then continued to argue with J.D. asking appellant to

go back to bed. Eventually appellant went back to bed and fell asleep. Following this

portion of J.D.’s testimony, the cell phone video of the incident was admitted into

evidence and played for the jury.

       {¶ 6} The day after the incident, J.D. showed the video to appellant. Appellant

initially denied that the video was of him. He then denied that it had happened the

previous evening as he believed he had slept through the night. J.D. informed appellant

that it was indeed him and that he had been waking up in the night recently. Appellant

said he did not recall waking up in the night at any time. Appellant then apologized to

J.D. Despite his apology, J.D. testified that she remained “really angry.”

       {¶ 7} The following day, J.D. reported the incident to the Wauseon Police

Department. She spoke with Officer Alan Donnett and showed him the video she had



3.
recorded. Officer Donnett then had J.D. prepare a written statement describing the

incident. J.D. testified that she told Officer Donnett that she wanted to stop writing the

statement part of the way through it but was instructed that it had to be completed. J.D.

then completed the statement and the meeting concluded.

       {¶ 8} When she went home, J.D. packed clothing and supplies for her and her

children and went to stay with her mother. J.D. testified that she only reported the

incident to the police so that appellant could get assistance with what she believed were

mental health issues. She did not want appellant to be charged with a crime.

       {¶ 9} J.D. then testified that she had reviewed the video again during a meeting

with the prosecutor approximately one month prior to the trial. Following that review,

J.D. concluded that appellant had not intentionally kicked her but that he had stumbled

while attempting to reach a remote control behind her and his foot fell into the phone.

She based this conclusion on the fact that during this later review she heard appellant say

“sorry” after the incident which she did not hear on prior viewings. She now believes

that appellant merely fell because he is generally clumsy. Despite reaching this

conclusion approximately one month before trial, J.D. did not contact Officer Donnett or

the Wauseon Police Department to revise her original written statement.

          Testimony of Officer Alan Donnett, Wauseon Police Department

       {¶ 10} Officer Alan Donnett had been employed with the Wauseon Police

Department for two years prior to appellant’s trial. During both his education to become




4.
a peace officer and his employment, he has completed training courses in investigating

domestic violence incidents.

       {¶ 11} Donnett was on duty on December 21, 2019, two days after the incident.

On that date, J.D. and her mother came into the police department and requested to speak

with an officer. Donnett responded to the request. During their discussion, J.D. prepared

a written statement detailing how the incident occurred. Donnett described J.D.’s

demeanor as “extremely hesitant” and “scared because she was making a police report.”

Donnett explained that it was common for those reporting domestic violence to be

hesitant because “it’s a big step” to report abuse to the police. Donnett recalled that J.D.

stated that she did not want to take that step. He offered her encouragement stating that

any continued violence would not stop unless she made the report. He denied, however,

pressuring J.D. to complete the statement and testified that he is prohibited from forcing

any victim of domestic violence to complete a report.

       {¶ 12} After completing the written statement, J.D. provided Donnett with a copy

of the cell phone video of the incident. Donnett provided J.D. with information related to

victim’s advocate services and discussed what arrangements she would need to make to

move out of her residence and in with her mother. J.D. planned to move out of the

residence that day while appellant was at work. Donnett instructed J.D. to contact the

police if appellant arrived home during that process so that they could ensure no further

incidents would occur.




5.
       {¶ 13} Approximately three or four hours after their meeting, J.D. contacted the

police department to inform them that appellant had come home while she was packing.

Donnett traveled to the residence where he found appellant standing outside. Donnett

briefly explained to appellant that J.D. had reported the prior incident and asked appellant

for his version of events. Appellant stated that he and J.D. had a verbal argument but that

it did not turn physical. Appellant did not state that he had lost his balance and fell onto

J.D. during the incident. Donnett advised appellant that it would be best for him to leave

while J.D. completed packing. Appellant agreed and left. Donnett left a short time later.

       {¶ 14} On cross-examination, Donnett stated that he did not observe that J.D. had

suffered any physical injuries as a result of the incident. He also specified that when J.D.

appeared hesitant to complete the written statement he told her that his mother had been a

victim of domestic violence and that he appreciated that she had taken the step of

reporting her abuser. He did not ask J.D. if her hesitation in filling out the written

statement was related to her fear of reporting it or because she could not recall the details

of the incident. He did, however, believe that her body language indicated she was afraid

of what appellant would do if he found out she had reported the incident.

                            Crim.R. 29 Motion for Acquittal

       {¶ 15} The state rested its case-in-chief after Donnett’s testimony. In the trial

court’s chambers, appellant made an oral Crim.R. 29 motion for acquittal arguing that the

state failed to present sufficient evidence on each element of the offense. The trial court




6.
denied the motion. Appellant then rested its case-in-chief without calling any witnesses

and renewed his motion for acquittal. The trial court again denied appellant’s motion.

                              Jury Verdict and Sentencing

       {¶ 16} On July 10, 2020, the state and appellant presented their closing arguments.

The trial court then read the jury its instructions and the members of the jury proceeded to

deliberations. The jury returned a guilty verdict the same day. The trial court ordered

appellant to participate in a presentencing investigation and set a sentencing hearing for

September 9, 2020. At sentencing, the trial court imposed a three-year term of

community control for appellant’s conviction. The trial court’s judgment was

memorialized in an entry dated September 11, 2020.

                            Crim.R. 33 Motion for New Trial

       {¶ 17} On July 15, 2020, appellant filed a Crim.R. 33 motion for new trial alleging

the jury’s verdict was based on insufficient evidence. The motion for new trial was still

pending at the time of appellant’s sentencing. The trial court denied appellant’s motion

on November 19, 2020.

                                B. Assignments of Error

       {¶ 18} Appellant timely appealed the trial court’s September 11, 2020 judgment

and asserts the following errors for our review:

              1. The trial court abused its discretion when it denied appellant’s

       motion for acquittal pursuant to Crim.R. 29 because the evidence presented

       was insufficient to support a conviction in this case.



7.
              2. Appellant’s conviction for domestic violence was against the

       manifest weight of the evidence.

              3. The denial of appellant’s motion for new trial and acquittal

       should have been granted because there was not sufficient evidence to

       convict defendant.

              4. The trial court committed plain error when it allowed the

       prosecutor to use facts that were not in evidence during closing arguments

       and commit prosecutorial misconduct.

                                        II. Analysis

                A. The state introduced sufficient evidence to support
                     appellant’s domestic violence conviction.

       {¶ 19} In his first assignment of error, appellant argues that the trial court erred in

denying his Crim.R. 29 motion for acquittal for domestic violence because the state failed

to introduce sufficient evidence to support his conviction. In his third assignment of

error, appellant argues that the trial court erred in denying his Crim.R. 33 motion for a

new trial which argued that the verdict was not supported by sufficient evidence. The

parties agree that our review of the sufficiency of the evidence is the same for each of

these assignments of error. Therefore, we address these assignments together. 1



1
  We note that prior to July 1, 2021, Crim.R. 33(A)(4) permitted an offender to file a
motion for new trial alleging there was insufficient evidence to support the verdict. In
1981, the United States Supreme Court held that a finding that the evidence was
insufficient to support a verdict in the context of a new trial motion barred retrial of the
defendant. Hudson v. Louisiana, 450 U.S.40, 101 S.Ct.970, 67L.E.2d 30 (1981). Despite
this ruling, the language permitting the request for a new trial based on insufficient

8.
       {¶ 20} Domestic violence is a violation of R.C. 2919.25(A) which states “[n]o

person shall knowingly cause or attempt to cause physical harm to a family or household

member.” Appellant argues that the state failed to show that he acted knowingly or that

his conduct resulted in injury to J.D. We disagree.

       {¶ 21} In reviewing a challenge to the sufficiency of the evidence, we view the

evidence in a light most favorable to the prosecution and determine whether “any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). In

making that determination, the appellate court will not weigh the evidence or assess the

credibility of the witnesses. State v. Were, 118 Ohio St.3d 448, 2008-Ohio-2762, 890

N.E.2d 263, ¶ 132. Whether there is sufficient evidence to support a conviction is a

question of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997).

       {¶ 22} At trial, J.D. testified that appellant awoke and came to the living room

where she had been sleeping. He was upset because J.D. would not have sex with him

and began arguing with her. He threatened to break the television and then moved



evidence remained in Crim.R. 33(A)(4). In State v. Ramirez, 159 Ohio St.3d 426, 2020-
Ohio-602, 151 N.E.3d 598, ¶ 13, the Ohio Supreme Court found that this language in
“[Crim.R. 33] has not been updated to reflect the current state of the law” in light of
Hudson. As a result, this language was subsequently amended out of Crim.R. 33. It was,
however, still in effect at the time appellant filed his motion for new trial. In light of
Ramirez, this creates an issue of subject matter jurisdiction which neither party raised as
to whether this motion was properly before the trial court since it could not grant the
requested relief—a new trial. Because both the state and appellant concede that our
review of the sufficiency of the evidence under Crim.R. 29 and the former language of
Crim.R. 33(A)(4) is identical, we do not need to address that issue as it does not impact
our resolution of appellant’s sufficiency argument.

9.
toward her. Immediately thereafter, appellant raised his foot and struck J.D.’s phone.

Importantly, the jury was shown the video that J.D. recorded of appellant’s conduct. The

video shows appellant threatening J.D. The video also shows appellant move toward

J.D., raise his foot and thrust it toward her cell phone. J.D. testified that her phone struck

her head which resulted in tenderness for a short time. Viewing these facts in a light

most favorable to the prosecution, we find that the state introduced sufficient evidence to

show that appellant acted knowingly and that J.D. suffered physical harm.

       {¶ 23} Appellant makes two arguments alleging that the state failed to introduce

sufficient evidence. First, appellant argues that because J.D. testified that she believed

appellant striking her phone was an accident that the state failed to provide sufficient

evidence that he acted knowingly. The video evidence belies such an argument.

Appellant’s singular focus on J.D.’s testimony ignores the remaining evidence which

supports the required mental state element as described above.

       {¶ 24} Second, appellant argues that the state did not introduce sufficient evidence

at trial to satisfy the “physical harm” element of the offense. Pursuant to R.C.

2919.25(A), domestic violence occurs when an offender “knowingly cause[s] or

attempt[s] to cause physical harm to a family or household member.” Appellant argues

that because J.D. allegedly did not suffer physical harm as a result of the incident that the

state’s presentation of evidence insufficient. This argument is without merit.

       {¶ 25} Review of the record shows that the state elicited testimony from J.D. that

her head was tender at the site where the phone struck her. While the harm incurred



10.
appears to have been minimal, that testimony is sufficient to show that J.D. did indeed

suffer physical harm as a result of appellant’s conduct. See R.C. 2901.01(A)(3)

(“Physical harm to persons” means any injury, illness, or other physiological impairment,

regardless of its gravity or duration.).

       {¶ 26} Further, appellant’s argument that the alleged lack of physical harm

warrants reversal of his conviction disregards the language of the statute. As the state

correctly notes, a domestic violence conviction under R.C. 2919.25(A) is supported by

sufficient evidence if it shows that appellant knowingly caused or attempted to cause

physical harm. R.C. 2919.25(A); See Oregon v. Snyder, 6th Dist. Lucas No. L-07-1424,

2008-Ohio-6537, ¶ 15, citing State v. Nielsen, 66 Ohio App.3d 609, 612, 585 N.E.2d 906

(6th Dist.1990) (“To be guilty of domestic violence under R.C. 2919.25(A), * * * [a]

defendant may be found guilty of domestic violence even if the victim sustains only

minor injuries, or sustains no injuries at all.”). The evidence introduced at trial shows

that appellant attempted to cause J.D. physical harm. As a result, the state introduced

sufficient evidence as to this element of the offense.

       {¶ 27} In sum, viewing the evidence in a light most favorable to the prosecution,

we find that the video and related testimony was sufficient to show that appellant both

caused and attempted to cause J.D. physical harm. For these reasons, appellant’s

argument that the state failed to introduce sufficient evidence to support his domestic

violence conviction is without merit and his first and third assignments of error are found

not well-taken.



11.
      B. Appellant’s conviction was not against the manifest weight of the evidence.

         {¶ 28} In his second assignment of error, appellant argues that his conviction was

against the manifest weight of the evidence presented at trial. Specifically, appellant

argues that the jury gave insufficient weight to J.D.’s testimony that she believed

appellant’s conduct was accidental—and, therefore, he did not act knowingly as required

by the statute—which should have resulted in an acquittal.

         {¶ 29} “When examining whether a conviction was contrary to the manifest

weight of the evidence, the appellate court serves as a ‘thirteenth juror’ to conclude

whether the trial court lost its way so significantly as to result in a manifest miscarriage

of justice, necessitating that the conviction be overturned.” State v. Butler, 6th Dist.

Lucas No. L-08-1390, 2010-Ohio-178, ¶ 11. “In reaching this determination, we grant

substantial deference to the trial court's decision given its unique opportunity to consider

the evidence presented and to closely observe and assess the demeanor and credibility of

the witnesses.” Id. We note that questions regarding the “weight and credibility of

evidence are primarily for the trier of fact.” State v. Teal, 6th Dist. Lucas Nos. L-15-

1280 and L-15-1281, 2017-Ohio-7202, ¶ 58, citing State v. Pena, 6th Dist. Lucas No. L-

12-1309, 2014-Ohio-423, ¶ 22. This court’s “discretionary power to grant a new trial

should be exercised only in the exceptional case in which the evidence weighs heavily

against the conviction.” Thompkins, 78 Ohio St.3d at 386, 678 N.E.2d 541, quoting State

v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st. Dist.1983). Upon review of




12.
the record, we find that the jury’s verdict is not against the manifest weight of the

evidence presented at trial.

       {¶ 30} Officer Donnett testified regarding J.D.’s reporting of the incident. When

Donnett discussed the incident with J.D., she described appellant as having kicked her

phone out of her hands. She did not recant this statement upon subsequent viewing until

the time of her testimony. Further, she provided the video of the incident to Officer

Donnett which was played for the jury at trial. The video shows appellant raise his foot

and strike in J.D.’s direction amidst their verbal altercation. J.D. testified that the phone

then struck her head which resulted in tenderness at the affected area—that is, physical

harm. While J.D.’s testimony stated her belief that the incident was an accident because

appellant was clumsy, our review of the video did not reveal appellant stumbling in the

way J.D. describes.

       {¶ 31} Having reviewed the record, including the video and related testimony, we

cannot say that the jury clearly lost its way and created a manifest miscarriage of justice

by finding appellant guilty of domestic violence. We find the state presented substantial

evidence supporting each element of the charge. Appellant’s argument to the contrary is

rooted in the jury’s determination of J.D.’s credibility. Essentially, appellant believes the

jury should have found J.D.’s testimony more credible than Officer Donnett’s testimony

or their own review of the video evidence, and found that appellant did not act knowingly

when he kicked J.D.’s phone. The credibility of J.D.’s testimony is an issue for the jury

to determine and we may only disturb the jury’s assessment of her credibility “in the



13.
exceptional case in which the evidence weighs heavily against the conviction.”

Thompkins at 386. In light of Officer Donnett’s testimony and our review of the video

evidence, we find that this is not an “exceptional case” which warrants reversal. The

jury’s verdict was not against the manifest weight of the evidence and appellant’s second

assignment of error is found not well-taken.

             C. The trial court did not commit plain error in allowing the
         state to draw conclusions from the evidence in its closing argument.

       {¶ 32} In his fourth assignment of error, appellant argues that the trial court erred

in allowing the state to use facts which were not in evidence during its closing argument.

Specifically, appellant argues that the state’s inference that appellant lied about the nature

of the incident to Officer Donnett was not established by the evidence and had a

prejudicial effect on the jury. This, appellant argues, resulted in prosecutorial misconduct

and warrants reversal of his conviction.

       {¶ 33} Initially, we note that appellant did not object to the trial court’s statement

at trial. Therefore, the trial court did not have the opportunity to address this issue which

appellant now raises for the first time on appeal. “Arguments raised for the first time on

appeal are generally barred.” State v. Talley, 6th Dist. Nos. L-20-1131, L-20-1132, 2021-

Ohio-2558, ¶ 22, citing Cawley JV v. Wall Street Recycling, 35 N.E.3d 30, 2015-Ohio-

1846 (8th Dist.). Otherwise, a party could “hold their arguments in reserve for appeal,

thus evading the trial court process.” Id. Crim.R. 52(B), however, carves out an

exception to this general rule which permits review of an argument for “plain error” even

though the argument was “not brought to the attention of the court.” As a result,


14.
appellant has waived all but plain error review of his fourth assignment of error. State v.

Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶ 89, citing State v. Craig,

110 Ohio St.3d 306, 2006-Ohio-4571, 853 N.E.2d 621, ¶ 100.

       {¶ 34} “Plain error” is an error that affects an appellant’s substantial rights.

Crim.R. 52(B). “An error that affects substantial rights is one that affected the outcome

of the proceedings.” State v. Rink, 6th Dist. Lucas No. L-20-1049, 2021-Ohio-1068, ¶

10, citing State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). “Plain error

should be found only in exceptional circumstances and only to prevent a manifest

miscarriage of justice.” Id., citing State v. Hill, 92 Ohio St.3d 191, 203, 749 N.E.2d 274

(2001). A review of the pertinent record supports the conclusion that the trial court did

not commit plain error in allowing the state to infer that appellant lied to Officer Donnett

in its closing argument.

       {¶ 35} In closing arguments, “[p]rosecutors are entitled to latitude as to what the

evidence has shown and what inferences can be drawn therefrom.” State v. Cunningham,

105 Ohio St.3d 197, 2004-Ohio-7007, 824 N.E.2d 504, ¶ 83, citing State v. Richey, 64

Ohio St.3d 353, 595 N.E.2d 915. “The test for prosecutorial misconduct is whether the

remarks were improper and, if so, whether they prejudicially affected substantial rights of

the accused.” State v. Ortiz, 6th Dist. Wood No. WD-10-064, 2011-Ohio-4860, ¶ 21,

citing State v. Eley, 77 Ohio St.3d 174, 187, 672 N.E.2d 640 (1996), 77 Ohio St.3d 174,

187, overruled on other grounds; State v. Lott, 51 Ohio St.3d 160, 165, 555 N.E.2d 293

(1990).



15.
       {¶ 36} During its closing argument, the state characterized appellant’s

conversation with Officer Donnett, which occurred while J.D. was moving out of the

residence, as follows:

              When the officer questions [appellant] about what had happened that

       night between [he and J.D.], there was an opportunity to say, I lost my

       balance and I fell. I didn’t mean to kick her. You would expect that’s what

       he would have said. That’s what happened to her. But that’s not what he

       said. He lied. He said, oh, we just—we had a verbal argument. There was

       no physical altercation. He lied because he knew he was acting knowingly.

       This was no accident. This was not him losing his balance. This was him

       causing or attempting to cause physical harm to J.D.

The evidence at trial, particularly the video, shows a physical confrontation between

appellant and J.D. Appellant denied that there was any physical contact. The state’s

inference that appellant lied about the nature of the altercation is fairly drawn from that

evidence and falls within the latitude granted to the parties during closing arguments. See

Cunningham at ¶ 83. The state’s inference that appellant lied based on the evidence in

the record does not constitute error—let alone plain error—and appellant’s fourth

assignment of error is found not well-taken.




16.
                                     III. Conclusion

       {¶ 37} We find each of appellant’s assignments of error not well-taken.

Therefore, we affirm the September 11, 2020 judgment of the Fulton County Court of

Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




17.